DETAILED ACTION
This Office Action is in response to Application 16/961,541 filed on July 10, 2020.  
Claims 1 – 20 are cancelled and are not being considered on the merits. 
Claims 21 – 35 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The first information disclosure statement (IDS) submitted on July 10, 2020 was filed on the mailing date of the Application 16/961,541  on July 10, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declaration submitted on July 10, 2020 has been received.
Priority
	Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on July 10, 2020 are accepted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kallesoe (US Pub. 2013/0017098), in view of Schumacher (US Pub. 2019/0236219).

Regarding claim 21, Kallesoe teaches: 
a method for controlling electrical activation of elements in a system (Abstract), comprising:
identifying a first element of a system by a control system, among a plurality of elements of the system, that is to be powered (Fig 1, module pu2, para [0079]);
 determining connected elements among the elements of the system by the control system, the connected elements connected to deliver power to the first element directly or indirectly (Fig 1, modules pu1, pu3 - pu10, para [0079] – [0080]), 
based on an adjacency matrix, wherein the adjacency matrix identifies connections between each of plurality of elements of the system (Fig 7, Fig 7b, paras [0094] – [0095]; see also para [0093]);
identifying at least one of the connected elements to activate by the control system (Fig 1, module pu1, para [0095]);
 activating the at least one of the connected elements by the control system (Fig 11a-b, para [0100]), thereby 
delivering power to the first element (Fig 11a-b, para [0100]), wherein 
activating includes activating a switch at the at least one of the connected elements, turning on at least one of the connected elements, or performing other physical configuration changes to the at least one of the connected elements to change a flow of electricity and/or liquid to the first element (Fig 11a-b, para [0100]), wherein
 the system is a pumping station (para [0079]: hydraulic installation), and wherein 
the first element is a pump in a pumping station (Fig 1, module pu2, para [0079]),
.
Kallesoe specifically teaches (underlines and red boxes are added by Examiner for emphasis): 
 
    PNG
    media_image1.png
    944
    433
    media_image1.png
    Greyscale

[0079] The hydraulic installation represented by way of FIG. 1 for example represents a heating
installation which in total includes 5 consumers or consumer groups V1, V3, V6, V7 and V10, as well
as 14 speed-controllable centrifugal pumps pu1-pu14. One should firstly form energy-optimization
circuits, in order to optimize the use of the installation with regard to the operation of the pumps. For
this, one should firstly ascertain which pumps form pilot pumps, i.e., one should determine the pumps
which are directly assigned to a consumer. In the circuit diagram according to FIG. 1, these are the
pumps pu1, pu2, pu3, pu6, pu7 and pu10. Thereby, the pumps pu1 and pu2 are connected in parallel
and are connected in series upstream of the consumer V1, i.e., assigned in a direct manner. The
pumps pu3, pu6, pu7 and pu10 are connected upstream of the respective consumers V3, V6, V7 and
V10.

[0080] In order to form energy-optimization circuits, one or more pilot pumps and the subordinate
pumps which deliver into these are now assigned to an energy-optimization circuit. A first energy optimization circuit EK1 is formed by the two pilot pumps pu1 and pu2 which are arranged in parallel to
one another, as well as the pump pu12 which delivers into these and is connected upstream. A second
energy-optimization circuit EK2 is formed by the pilot pump pu3 and the pump pu11 which delivers into
this and is connected upstream. A third energy-optimization circuit EK3 is formed from the three pilot
pumps pu1, pu2, pu3 as well as the pumps pu4 and pu5 which are arranged upstream and lie in series
to one another. A fourth energy-optimization circuit EK4 is formed by the two pilot pumps pu6 and pu7
as well as the pump pu13 which is connected upstream of these. Moreover, a fifth energy-optimization
circuit EK5 is formed, which is formed from the pilot pumps pu1, pu2, pu3, pu6 and pu7 as well as the
pumps pu8 and pu9 which are connected upstream. The further pumps which are also connected
upstream of these pilot pumps are not assigned to this energy-optimization circuit EK5, since they are
already assigned to other energy-optimization circuits. Finally, an energy-optimization circuit EK6 is
formed, which consists of the pilot pump pu10 and the pump pu14 which delivers into this and is
arranged upstream.


    PNG
    media_image2.png
    565
    378
    media_image2.png
    Greyscale

[0094] A matrix is usefully set up for this, as is represented in FIG. 7b. In the matrix, the pumps pu1-
pu11 are listed on the one axis which here is vertical, and the sensors S1-S11 on the other, here
horizontal axis, in order then, in the fields which results with this, to detect whether and, as the case
may be, which hydraulic changes result on activating a pump with an increased rotational speed.
Thereby, a categorization in 0, -1 and 1 is effected, wherein 0 indicates no change, 1 an increasing
hydraulic variable and -1 a reducing hydraulic variable.

[0095] On activating the pump pu1 with an increased rotational speed, thus according to FIG. 7b, an
increasing pressure difference results at the sensor S1, a reducing pressure difference at the sensor
S3, a reducing pressure difference at the sensor S6, a reducing pressure difference at the sensor S7
and likewise a reducing pressure difference at the sensor S10, compared to a prior activation of this
pump pu1 at a reduced rotational speed. The sensor S11 detects no change since it relates to an
installation part which is not hydraulically connected to the pump pu1. If these changes are detected,
the pump pu1 is moved down again to the previously activated constant first rotational speed,
whereupon now the pump pu2 is activated with an increased rotational speed and the changes
resulting at the sensors S1-S11 are plotted in the matrix. This is effected hereinafter with all pumps
until the matrix is set up completely as in FIG. 7b.


    PNG
    media_image3.png
    328
    422
    media_image3.png
    Greyscale

[0100] Inasmuch as this is concerned, one merely yet needs to determine how the pump groups are
connected. These three groups of pumps pu8 and PU9, pu4 and pu5 as well as pu1 and pu2 therefore
need to be examined further as far as this is concerned. However further sensors are required for this,
which detect the differential pressure of the respective pumps of the pump group or the throughput.
With the embodiments according to FIGS. 8 and 9, the differential pressure sensors are applied
parallel to the pump, whereas with the embodiments according to the FIGS. 10 and 11, volume flow
sensors or so-called throughput meters are assigned to the pumps. Irrespective of which sensors are
applied, again the previously described method is applied for determining the arrangement of the
pumps in a pump group, i.e., the pumps are firstly represented as by way of FIGS. 10 and 11,
operated with a constant rotational speed, whereupon a pump, here the pump pu1, is activated with an
increased rotational speed. By way of the changing volume flow of this and of the other pumps, one
may now determine whether the pumps arranged into a pump group are connected in series or in
parallel. With a parallel connection according to FIG. 10a, with an activation of a pump, here pump the
PU1 with an increased rotational speed .omega.1 of this pump, an increased throughput q1 results,
whereas the other two pumps pu2 and pu3 continue to run with the previous constant rotational speed,
but have a reduced flow volume rate q2 and q3 respectively. It directly results from this, that the
pumps must be connected in parallel, since otherwise the delivery rates would have to increase as is
illustrated by way of FIG. 11, where three pumps pu1 to pu3 are connected in series. If here the pump
pu1 is activated with an increased rotational speed .omega.1, an increased throughput quantity q1, q2
and q3 of all three pumps thus results, despite a constant rotational speed of the pumps pu2 and pu3.

but, Kallesoe may not explicitly disclose:
,based on the adjacency matrix, a health table indicating a status of the elements, and the connected elements, to deliver power to the first element;

However, Schumacher teaches: 	
,based on the adjacency matrix, a health table indicating a status of the elements, and the connected elements, to deliver power to the first element (Schumacher: paras [0036] – [0037]);

Schumacher specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0036] At 140, the received data are analyzed by the processor to generate results. In some
embodiments, the received data can be analyzed based on a model of the fluid network. In some
embodiments, a model of fluid network can include directionally connected nodes representing fluid
infrastructure disposed in the fluid network. The nodes can be ordered as a partially order set, where
order of nodes may change depending on directions of fluid flow between nodes. For example, fluid
flow direction may change where there are fluctuations in “usage” at some of the nodes. The model
can be representation(s) of the fluid network including, for example, a directed acrylic diagraph (DAG).
The representations of the fluid network (e.g., a directed acrylic diagraph) can be stored or processed
by the processor as a matrix data structure such as, for example, an adjacency matrix, a reachability
matrix, etc.

[0037] In some embodiments, historical data or other data related to the fluid network can be
combined with the received real-time data from the sensors and analyzed by the processor. Such
other types of data may include, for example, previous issues/problems in the fluid network (e.g.,
breakage, replacement, etc.), weather (thunderstorms, floods, etc., that might be the cause of a
damage on the fluid network in certain areas), temperature, pressure, or conductivity variations, and
reported damage (e.g., fallen tree, electrical lines, and its correlation with fluid network damage). In
some embodiments, baseline measurements can be conducted to determine whether there is any
initial contamination such as contamination introduced during installation of fluid infrastructure. In
some embodiments, historical data from the sensors related to the fluid network can be analyzed in
terms of time, geography, etc., to derive an anomalous pattern. The data can be stored in, for
example, a database associated with the processor or in a Cloud. The generated results including, for
example, analysis reports, alerts, alarms, etc. The method 100 then proceeds to 150.

	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kallesoe to incorporate the teachings of  Schumacher for based on the adjacency matrix, a health table indicating a status of the elements, and the connected elements. The one of ordinary skill would have motivated to enable the real-time detection of health problems (e.g., leaks/cracks) in a pumping station, thereby enabling preemptive action, by predicting when health problems are likely to occur (Schumacher: para [0003]).

Regarding claim 22, modified Kallesoe teaches all the limitations of claim 21. 
Modified Kallesoe further teaches, and Schumacher also teaches comprising: 
receiving a configuration file that defines the plurality of elements of the system and connections between the plurality of elements (Schumacher: paras [0042] – [0043]); and 
building the adjacency matrix according to the configuration file, wherein each cell of the adjacency matrix identifies whether a respective two of the plurality of elements of the system are connected to each other (Schumacher: paras [0042] – [0043]).

Regarding claim 23, modified Kallesoe teaches all the limitations of claim 21. 
Modified Kallesoe further teaches, and Schumacher also teaches wherein: 
one or more cells of the adjacency matrix includes a variable dependent on the status of another element  (Schumacher: paras [0037]).

Regarding claim 24, modified Kallesoe teaches all the limitations of claim 21. 
Modified Kallesoe further teaches, and Schumacher also teaches comprising: 
monitoring the status of each of the plurality of elements  (Schumacher: paras [0033] – [0034]); and 
updating the health table based on the status of each of the plurality of elements, wherein the status includes whether each element is currently powered (Schumacher: paras [0033] – [0034]).

Regarding claim 25, modified Kallesoe teaches all the limitations of claim 24. 
Modified Kallesoe further teaches, and Schumacher also teaches wherein: 




monitoring the status of each of the plurality of elements and updating the health table is performed repeatedly (Schumacher: paras [0033] – [0034]).


Regarding claim 26, modified Kallesoe teaches all the limitations of claim 21. 
Modified Kallesoe further teaches, and Schumacher also teaches wherein: 
determining connected elements of the system by the control system includes determining elements of the system that are indirectly connected to the first element by calculating matrix powers Al-AN of the adjacency matrix (Schumacher: paras [0033] – [0034]), wherein 
A represents the adjacency matrix and N is the number of the plurality of elements (Schumacher: paras [0033] – [0034]).


Regarding claim 27, modified Kallesoe teaches all the limitations of claim 21. 
Modified Kallesoe further teaches, and Schumacher also teaches wherein: 
identifying at least one of the connected elements to activate by the control system includes, identifying a connected element that has power according to the health table (Schumacher: paras [0033] – [0034]), and 
finding a path through the elements from the connected element to the first element (Schumacher: paras [0033] – [0034]).

	Regarding claims 28 – 35, modified Kallesoe teaches the method for controlling electrical activation of elements in a system. Therefore, modified Kallesoe teaches the control system for controlling electrical activation of elements in a system.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Challa (US Pub. 2019/0323720): Challa teaches a controller for changing speed of the at least one electric chilled water pump.  
Raghavachari (US Pub. 2012/0078424): Raghavachari teaches a controller for accessing resources in equipment and operational configuration table and operational efficiency matrix. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/07/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115